                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION

IN RE:
           Donald J. Giza
                                                                                     Case No. 20-30233-JDA
                                                                                     Chapter 7
                                                                                     Hon. Joel D. Applebaum
                       Debtor(s).
                                                  /

                                                           PROOF OF SERVICE

         Pat Schneider, certifies that she is employed by the Law Office of Charles J. Schneider, P.C., attorney for the
Debtor, and says that on November 10, 2020 she served a true copy of ORDER GRANTING TRUSTEE’S MOTION
TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS PURSUANT TO 11 USC 363(f) AND
TRANSFERRING LIENS TO PROCEEDS upon:

Donald J. Giza
P.O. Box 617
Kensington, MD 20895-0617

Collene K. Corcoran
PO Box 535
Oxford MI 48371

Electronically pursuant to the court notice of service and to those not electronically registered by placing documents in
an envelope, correctly addressed and placing same in the U.S. Mail with postage prepaid.


                                                                      /s/ Pat Schneider
                                                                     Pat Schneider
                                                                     LAW OFFICE OF CHARLES J. SCHNEIDER, P.C.
                                                                     39319 Plymouth Rd., Ste. 1
                                                                     Livonia, Michigan 48150
                                                                     (734) 591-4890
                                                                     notices@cschneiderlaw.com




\\2016-dc\Data\LNTPA Files\Case\POS\Giza Donald Order Te Sell Property.WPD




    20-30233-jda               Doc 58          Filed 11/10/20                Entered 11/10/20 13:06:31        Page 1 of 1
